United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
WEAPONS STATION EARLE, Colts Neck, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-699
Issued: July 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2007 appellant, through his attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated April 12, 2006 granting an additional
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than an additional 11 percent impairment of each
of his upper extremities and 3 percent impairment of his left lower extremity for which he
received schedule awards.
FACTUAL HISTORY
On May 14, 1992 appellant, then a 44-year-old hazardous waste handler, filed a traumatic
injury claim alleging that he injured his neck shoulder and arm moving 55-gallon drums in the
performance of his federal duties. The Office accepted this claim for cervical radiculopathy and

granted appellant a schedule award for 12 percent impairment of the left upper extremity on
May 18, 1993. Appellant filed a second claim for traumatic injury on September 27, 2003
alleging that he slipped on cable and injured his left ankle. The Office accepted this claim for
left ankle strain. Appellant filed a third claim on January 20, 1998 alleging that on January 17,
1998 he injured his right and left thumbs and left heel when he slipped off the ladder of a
railroad car. The Office accepted this claim for strain both wrists and authorized bilateral thumb
surgery. Dr. Kenneth M. Chekofsky, a Board-certified orthopedic surgeon, performed right
thumb ligament joint reconstruction with trapezium metacarpal interposition arthroplasty on
July 20, 1998. Appellant underwent a left thumb ligament and joint reconstruction of the
trapeziometacarpal interposition arthroplasty on November 9, 1998. The Office later accepted
left ankle strain and authorized arthroscopy of the left ankle. Appellant underwent an
arthroscopy of the left ankle with debridement synovium and scar tissue on September 15, 2000.
The Office accepted lumbar sprain and strain as a result of the January 17, 1998 employment
injury on March 15, 2002.
In a report dated March 14, 2002, Dr. Nicholas Diamond, an osteopath, noted appellant’s
history of injury and provided findings on physical examination. He found that appellant had
38 percent impairment of his right upper extremity due to loss of grip strength, resection
arthroplasty, loss of motor strength and pain. Dr. Diamond also found that appellant had
39 percent impairment of the left upper extremity due to loss of grip strength, loss of motor
strength and pain. He concluded that appellant had 29 percent impairment of his left lower
extremity due to sensory impairments of the L5 and S1 nerve roots, loss of motor strength and
pain. Dr. Diamond opined that appellant reached maximum medical improvement on
March 14, 2002.
The Office medical adviser reviewed Dr. Diamond’s report on October 28, 2002. He
found that appellant had 30 percent impairment of his left upper extremity due to loss of grip
strength, 31 percent impairment of the right upper extremity due to resection arthroplasty and
loss of grip strength and 25 percent impairment of the left lower extremity due to sensory nerve
root impairments and loss of motor strength. The Office medical adviser excluded motor
strength in the upper extremities finding that this would be included in the grip strength
impairments and stated that the award of three percent for pain was “too vague.” In the left
lower extremity, he excluded the finding of three percent impairment due to pain as appellant
received impairment due to sensory losses.
The Office found a conflict of medical opinion evidence between the Office medical
adviser and Dr. Diamond regarding the nature and extent of appellant’s upper and lower
extremity impairments. The Office referred appellant to Dr. Ian B. Fries, a Board-certified
orthopedic surgeon, by letter dated August 21, 2003. Dr. Fries completed a report dated
September 30, 2003 and provided a history of injury and detailed findings on physical
examination. He reported appellant’s loss of grip strength and loss of range of motion. Dr. Fries
concluded that appellant had 11 percent impairment of his right upper hand due to the resection
arthroplasty and 10 percent impairment of his right upper extremity. He made a similar finding
regarding appellant’s left upper extremity. In regard to appellant’s left lower extremity, Dr. Fries
found that appellant had one percent impairment due to left ankle synovitis following the
arthroscopic debridement.

2

The Office medical adviser reviewed Dr. Fries’ report on November 4, 2003 and agreed
with these impairment ratings. By decision dated December 8, 2003, the Office granted
appellant schedule awards for 10 percent impairment of each of his upper extremities and
1 percent impairment of his left lower extremity.
Appellant, through his attorney, requested an oral hearing on December 15, 2003. He
testified at the oral hearing on July 21, 2004. Following the oral hearing, Dr. Diamond submitted
a report dated August 18, 2004 disagreeing with Dr. Fries’ findings. He indicated that appellant
was also entitled to an additional 11 percent impairment due to a left resection arthroplasty, that
Dr. Fries tested for grip strength but did not include this impairment in his report of either of the
upper extremities and that Dr. Fries did not test for abduction strength of appellant’s thumbs.
By decision dated October 18, 2004, the hearing representative set aside the Office’s
December 8, 2003 decision and remanded the claim for additional development of the medical
evidence. The hearing representative noted that Dr. Fries did not explain why he determined
appellant’s impairment rating through the diagnosis-based estimate rather than basing his
impairment on loss of strength and pain. She found that he failed to provide sufficient medical
reasoning to support his impairment rating and that Dr. Fries’ report was not sufficiently detailed
to resolve the existing conflict of medical opinion evidence. The hearing representative
remanded the claim for the Office to amend the statement of accepted facts regarding appellant’s
left ankle condition and to request a supplemental report from Dr. Fries regarding the nature and
extent of appellant’s permanent impairments.
The Office requested a supplemental report from Dr. Fries on February 8, 2005. In a
report dated February 16, 2005, Dr. Fries stated that he originally expressed appellant’s left
lower extremity impairment in terms of the whole person and that for his lower extremity
impairment he was entitled to three percent due to left ankle synovitis postarthroscopic
debridement with no loss of motion and no objective findings except minute surgical scars. He
stated that, on examination, appellant did not have lower extremity sensory or motor deficits. In
regard to the difference between his rating and that of Dr. Diamond for the upper extremities,
Dr. Fries stated that he based his impairment on the “carpometacarpal pathology for which
(appellant) had bilateral carpometacarpal arthroplasties.” He opined that Dr. Diamond’s
assessments were excessive as the maximum value for the thumb carpometacarpal joint is
22 percent of the upper extremity. Dr. Fries stated that appellant did not mention hand pain
complaints during his examination. He noted that he explicitly excluded muscle strength based
on the American Medical Association, Guides to the Evaluation of Permanent Impairment.1
Dr. Fries noted that appellant did not have any unusual strength deficits and that he had no
condition which would result in a remarkable amount of pain.
The Office medical adviser reviewed this report on April 5, 2005 and stated: “Dr. Fries
did not explain the three percent rating for the left lower extremity but I assume it was for pain in
the absence of objective findings.” He noted that Dr. Fries had explained how he reached the
10 percent impairment ratings for each of appellant’s upper extremities.

1

A.M.A., Guides, 5th ed. (2000).

3

By decision dated April 8, 2005, the Office granted appellant a schedule award for an
additional two percent impairment of his left lower extremity.
Appellant, through his attorney, requested an oral hearing on April 15, 2005. He testified
at the oral hearing on December 13, 2005. By decision dated January 31, 2006, the hearing
representative set aside the Office’s April 8, 2005 decision and remanded the claim for additional
development of the medical evidence. The hearing representative found that Dr. Fries had not
adequately explained how he reached the left lower extremity impairment rating of three percent.
He noted that the Office medical adviser attributed this impairment to pain, but that this opinion
was not sufficient to resolve the conflict of medical opinion evidence. The hearing
representative found that Dr. Fries should revisit each of his impairment ratings and explain his
conclusions with supportive references to the A.M.A., Guides. The hearing representative
remanded the case for an additional supplemental report from Dr. Fries and a de novo decision
by the Office.
The Office requested a supplemental report from Dr. Fries on February 23, 2006. In a
March 23, 2006 report, Dr. Fries stated that there was no specific table in the A.M.A., Guides
that provided a rating for ankle synovitis following arthroscopic debridement and that he felt he
should use his clinical judgment. He stated that he chose the minimum impairment of one
percent of the whole person and felt that this was appropriate based on appellant’s ankle surgery
with a documented finding of synovitis and surgical scars. Dr. Fries further stated that he
improperly converted the 11 percent impairment due to carpometacarpal arthroplasty to
10 percent and that appellant was entitled to 11 percent impairment of each upper extremity
under the A.M.A., Guides. The Office medical adviser reviewed this report on April 1, 2006 and
rated 11 percent of each upper extremity due to arthroplasty. He also awarded three percent
impairment of the left lower extremity for pain based on Chapter 18 of the A.M.A., Guides.
By decision dated April 12, 2006, the Office granted schedule awards for an additional
one percent loss of use of both the right and left upper extremities.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4 Effective

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

4

February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.5
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.7
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.8 When the
Office obtains an opinion from an impartial medical specialist for the purpose of resolving a
conflict in the medical evidence and the specialist’s opinion requires clarification or elaboration,
the Office must secure a supplemental report from the specialist to correct the defect in his
original report.9 However, when the impartial specialist is unable to clarify or elaborate on his
original report of if his supplemental report is also vague, speculative or lacking in rationale, the
Office must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.10
ANALYSIS
Appellant sustained injuries in the performance of duty which he felt entitled him to a
schedule award. In support of his claim, he submitted a report from Dr. Diamond, an osteopath,
addressing the extent of appellant’s permanent impairment and finding that appellant had
38 percent impairment of his right upper extremity due to loss of grip strength, resection
arthroplasty, loss of motor strength and pain. Dr. Diamond also found that appellant had
39 percent impairment of the left upper extremity due to loss of grip strength, loss of motor
strength and pain. He concluded that appellant had 29 percent impairment of his left lower
extremity due to sensory impairments of the L5 and S1 nerve roots, loss of motor strength and
pain. The Office medical adviser reviewed this report and disagreed with the impairment
percentages found by Dr. Diamond. He found that appellant had only 30 percent impairment of
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
6

5 U.S.C. §§ 8101-8193, 8123.

7

20 C.F.R. § 10.321.

8

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

9

L.R. (E.R)., 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Raymond A. Fondots, 53 ECAB
637, 641 (2002).
10

Id.

5

his left upper extremity due to loss of grip strength, 31 percent impairment of the right upper
extremity due to resection arthroplasty and loss of grip strength and 25 percent impairment of the
left lower extremity due to sensory nerve root impairments and loss of motor strength. The
Office medical adviser concluded that appellant was not entitled to impairment ratings for pain
and motor strength impairments. Due to the difference of opinion regarding the nature and
extent of appellant’s permanent impairment between Dr. Diamond and the Office medical
adviser, the Office properly found a conflict of medical opinion evidence and referred appellant
to Dr. Fries, a Board-certified orthopedic surgeon and impartial medical examiner, to determine
appellant’s permanent impairment for schedule award purposes.
On September 30, 2003 Dr. Fries concluded that appellant had 11 percent impairment of
his right upper hand due to the resection arthroplasty and 10 percent impairment of his right
upper extremity. He made a similar finding regarding appellant’s left upper extremity. In regard
to appellant’s left lower extremity, Dr. Fries found that appellant had one percent impairment
due to left ankle synovitis following the arthroscopic debridement. He did not offer any
explanation of why he determined that this was the most appropriate method of determining
appellant’s impairment for schedule award purposes and did not correlate his left lower
extremity impairment rating with the A.M.A., Guides. The hearing representative found that a
supplemental report was required. In a February 16, 2005 report, Dr. Fries stated that he
originally expressed appellant’s left lower extremity impairment in terms of the whole person
and that for his lower extremity impairment he was entitled to three percent due to left ankle
synovitis postarthroscopic debridement with no loss of motion and no objective findings except
minute surgical scars. Following this report, on January 31, 2006, the hearing representative
found that Dr. Fries had not adequately explained how he reached the left lower extremity
impairment rating of three percent. The hearing representative further noted that it was unclear
why Dr. Fries had reduced appellant’s upper extremity impairment to 10 percent rather than the
11 percent found in the A.M.A., Guides. The hearing representative remanded the case for an
additional supplemental report from Dr. Fries.
Dr. Fries’ September 30, 2003 and February 16, 2005 reports were not sufficiently
detailed and rationalized to constitute the weight of the medical opinion evidence and resolve the
existing conflict of medical opinion evidence. He did not address whether appellant’s
impairments could have been rated under a separate method as alleged by Dr. Diamond and
appellant’s attorney and did not adequately explain how he reached either the upper or lower
extremity ratings under the A.M.A., Guides. Dr. Fries’ March 23, 2006 report did not resolve
the defects of his prior reports. He did not address whether an alternative method of calculation
appellant’s upper extremity impairment was available under the A.M.A., Guides. Dr. Fries
failed to offer rationale for his determination that appellant had three percent impairment of his
left lower extremity. As these reports were not sufficient to resolve the issue of appellant’s
permanent impairment for schedule award purposes, the Office should refer appellant, a
statement of accepted facts and a list of specific questions, to a Board-certified physician to
resolve the conflict of medical opinion evidence.
CONCLUSION
The Board finds that the case should be referred to a second impartial medical examiner
to resolve the existing conflict of medical opinion evidence regarding the nature and extent of

6

appellant’s permanent impairment for schedule award purposes. As this and such other
development as the Office deems necessary the Office should issue a de novo decision regarding
the full extent of appellant’s entitlement to a schedule award and should therein consider its
May 18, 1993 left upper extremity schedule award decision.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: July 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

